Citation Nr: 1122731	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-03 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from November 1980 to September 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, is in need of regular aid and attendance.  Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A Veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the Veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a) (2010).  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2010).



The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352(a) (2010).

A Veteran will be found to be bedridden if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed. They must be based on the actual requirement of personal assistance from others.  Id.

Although a Veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996).




To date, the Veteran has not been provided a VA examination to determine whether his service-connected disabilities meet these criteria, and such will be directed .  See 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350(b), 3.352(a).  

Accordingly, this case is REMANDED to the AMC/RO for the following actions:

1.  The AMC/RO must contact the Veteran and ask him to provide the names and addresses, as well as the dates of treatment, of any health care providers who have treated him since December 2009, the date of the most recent medical evidence on file, for his schizophrenia.  After securing any appropriate consent from the Veteran, VA must obtain and add to the claims folder any such treatment records that have not been previously associated with the Veteran's VA claims folder.  

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and request him to provide copies of the outstanding medical records.  All attempts to secure this evidence must be documented in the claims files by the AMC/RO.

2.  The AMC/RO must schedule the Veteran for an examination by an appropriate health care provider (e.g. psychiatrist) in relation to his claim for SMC based upon the need for aid and attendance of another person.  

(1)  All appropriate tests must be performed and a copy of the examination report must be associated with the claims files. 



(2)  The claims files, and a copy of this remand, must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated.

(3) The reviewer must provide a reasoned opinion on the specific questions listed below:

(a) Does the Veteran's service-connected chronic undifferentiated schizophrenia (evaluated as 100 percent disabling) prevent him from protecting himself from the hazards incident to his environment, keeping himself clean and presentable, feeding himself due to loss of coordination of the upper extremities or extreme weakness, attending to the wants of nature, or render him bedridden, or otherwise require the regular aid and attendance by another person?

(b) Does the service-connected chronic undifferentiated schizophrenia cause the Veteran to be unable to perform activities of daily living without the regular aid and attendance of another person or render him "permanently bedridden"?

(c) Detailed rationale must be provided for each opinion that is rendered.  

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination 


without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above has been completed, the AMC/RO must review the claims files and ensure that all of foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Thereafter, the AMC/RO must readjudicate the issue on appeal based on all relevant evidence on file.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case and must be afforded an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


